United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2011 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-33713 Beacon Federal Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 26-0706826 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6611 Manlius Center Road, East Syracuse, New York (Address of Principal Executive Offices) Zip Code (315) 433-0111 (Registrant’s telephone number) Securities Registered Pursuant to Section 12(b) of the Act: Common Stock, par value $0.01 per share The NASDAQ Stock Market LLC (Title of Class) Name of exchange on which registered Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES o NO x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. YES o NO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days. YES x NO o. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YES xNO o. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. x. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x As of March 9, 2012, 6,195,330 shares of the Registrant’s common stock, $0.01 par value, were issued and outstanding. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price as reported on the Nasdaq Global Market on June 30, 2011, was $75.2 million. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement to be used in connection with the 2012 Annual Meeting of Stockholders of the Registrant, which is intended to be filed within 120 days of the Registrant’s fiscal year end, are incorporated by reference into Part III. TABLE OF CONTENTS PART I 2 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 37 ITEM 1B. UNRESOLVED STAFF COMMENTS 43 ITEM 2. PROPERTIES 43 ITEM 3. LEGAL PROCEEDINGS 44 ITEM 4. MINE SAFETY DISCLOSURES 44 PART II 44 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 44 ITEM 6. SELECTED FINANCIAL DATA 46 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 48 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 58 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 60 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A. CONTROLS AND PROCEDURES ITEM 9B. OTHER INFORMATION PART III ITEM 10. DIRECTORS , EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE ITEM 11. EXECUTIVE COMPENSATION ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES PRIVATE SECURITIES LITIGATION REFORM ACT SAFE HARBOR STATEMENT This Annual Report on Form 10-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect,” “will,” “may” and words of similar meaning. These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on our current beliefs and expectations and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. We are under no duty to and do not take any obligation to update any forward-looking statements after the date of this Form 10-K. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● general economic conditions, either nationally or in our market areas, that are worse than expected; ● competition among depository and other financial institutions; ● inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● adverse changes in the securities markets; ● changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our ability to successfully integrate acquired entities; ● changes in consumer spending, borrowing and savings habits; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; ● changes in our organization, compensation and benefit plans; ● changes in our financial condition or results of operations that reduce capital available to pay dividends; ● regulatory changes or actions; and ● changes in the financial condition or future prospects of issuers of securities that we own. Because of these and a wide variety of other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. As used in this Form 10-K, unless we specify otherwise, “we,” “us,” “our” and similar terms refer to Beacon Federal Bancorp, Inc., a Maryland corporation, or Beacon Federal, the wholly owned savings association subsidiary of Beacon Federal Bancorp, Inc., as indicated by the context. 1 PART I ITEM 1. BUSINESS Beacon Federal Bancorp, Inc. Beacon Federal Bancorp, Inc. (the “Company”) was incorporated in the State of Maryland in 2007. We have not engaged in any significant business to date, other than owning all of the issued and outstanding stock of Beacon Federal (the “Bank”), a federally chartered savings association that converted to a stock savings association in connection with our initial public offering of common stock in October 2007. In the future, Beacon Federal Bancorp, Inc., as the holding company of Beacon Federal, is authorized to pursue other business activities permitted by applicable laws and regulations, which may include the acquisition of banking and financial services companies. See “—Supervision and Regulation—Holding Company Regulation” for a discussion of the activities that are permitted for savings and loan holding companies. We currently have no understandings or agreements to acquire other financial institutions. We may also borrow funds for reinvestment in Beacon Federal. We completed our initial public offering of common stock in October 2007. In that offering, Beacon Federal Bancorp, Inc. sold 7,396,431 shares of common stock at $10.00 per share. After costs of $1.8 million directly attributable to the offering, net proceeds excluding the ESOP loan amounted to $66.2 million. Beacon Federal Bancorp, Inc. contributed $36.1 million of the net proceeds of the offering to Beacon Federal. In November 2008, Beacon Federal Bancorp, Inc. contributed an additional $10.0 million to Beacon Federal. We receive substantially all our revenue from dividends from the Bank.Beacon Federal Bancorp, Inc. neither owns nor leases any property, but instead pays a fee to Beacon Federal for the use of its premises, equipment and furniture. At the present time, we employ only persons who are officers of Beacon Federal to serve as officers of Beacon Federal Bancorp, Inc. We do, however, use the support staff of Beacon Federal from time to time. We pay a fee to Beacon Federal for the time devoted to Beacon Federal Bancorp, Inc. by employees of Beacon Federal. However, these persons are not separately compensated by Beacon Federal Bancorp, Inc. Beacon Federal Bancorp, Inc. may hire additional employees, as appropriate, to the extent it expands its business in the future. Our executive offices are located at 6611 Manlius Center Road, East Syracuse, New York 13057. Our telephone number at this address is (315) 433-0111. The Company also maintains a website at www.beaconfederal.com that includes important information on our Company, including a list of our products and services, branch locations, and current financial information. In addition, we make available, without charge, through our website a link to our filings with the SEC, including copies of annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to these filings, if any. Information on our website should not be considered a part of this annual report. Beacon Federal General We are a federally chartered savings association headquartered in East Syracuse, New York. We were organized in 1953 as the Carrier Employees Federal Credit Union, serving the employees of Carrier Corporation in Syracuse, New York. During the 1980s, we grew through mergers with a number of smaller credit unions operating at Carrier Corporation production facilities throughout the United States, including credit unions in Collierville, Tennessee; Tyler, Texas; and McMinnville, Tennessee. In 1986, we changed our name to Beacon Federal Credit Union to enhance growth and diversify our membership by adding select employer groups. In the period through 1996, we added over 150 select employer groups to our membership. We also acquired by merger credit unions in Tyler, Texas; Syracuse, New York; and Concord, Massachusetts. As a result of these mergers, our total assets grew from $28 million in 1985 to over $133 million in 1996. 2 In July 1999, we converted our credit union charter to a federal mutual savings association charter and changed our name to Beacon Federal. The purpose of our charter conversion was to facilitate our ability to grow by removing the field-of-membership constraints associated with the credit union charter and to allow us to diversify our loan portfolio to include more commercial loans and mortgage loans. As a federal savings association, we have continued to grow, merging with two credit unions in McMinnville, Tennessee in 2000 and 2001, one credit union in Syracuse, New York in 2003, and one credit union in Marcy, New York in 2006.In 2011, we made the strategic decision to sell our one Texas branch in Tyler to MidSouth Bank, NA., a subsidiary of MidSouth Bancorp, Inc., (“MidSouth”) to better focus our resources within our geographic markets of New York, Massachusetts and Tennessee. MidSouth assumed $79.4 million of deposits associated with the branch for a premium of 4%, based upon deposits of $73.9 million as of July 31, 2011 and purchased $23.8 million of loans, or 99% of the principal loan balances, as well as premises and equipment and accrued interest. As a result of our acquisitions, we now serve a variety of market areas in economically diverse parts of the country. Moreover, since the completion of our acquisitions, we have expanded our lending and deposit-generating operations in these market areas. The following table shows the loan (excluding allowance for loan losses) and deposit balances associated with each of our branch offices at December 31, 2011. Branch Total Loans Total Deposits (In thousands) Syracuse, NY*(1) $ $ Smartt, TN Chelmsford, MA Smyrna, TN Marcy, NY Rome, NY Total $ $ This includes corporate office, Manlius Center Road and Court Street Road. We intend to continue to seek to grow by acquisitions of other financial institutions, including credit unions, and branch additions and acquisitions to the extent attractive acquisition opportunities are available, and subject to regulatory constraints. By operating in geographically and economically diverse market areas, we hope to reduce the negative impact on our overall operations of adverse economic conditions in any one of the market areas we serve. Further, because demand for our deposit products often differs in our various market areas, we often reduce our overall funding costs by concentrating our deposit generating efforts in markets where demand is high. However, operating in geographically diverse markets does increase management time and expense. Our principal business consists of originating one-to four-family residential mortgage loans, consumer loans, home equity loans, commercial real estate loans, multi-family mortgage loans and commercial business loans. These loans are originated from our corporate office in East Syracuse, New York, and from our six full-service branch offices located in East Syracuse, Marcy and Rome, New York; Smartt and Smyrna, Tennessee; and Chelmsford, Massachusetts. All loans originated in our branch offices are centrally underwritten in our corporate office. We attract retail deposits from the general public in the areas surrounding our main office and our branch offices. We also utilize our internet website to generate loan applications and to attract retail deposits. We retain in our portfolio all adjustable-rate loans that we originate as well as some fixed-rate one- to four-family residential mortgage loans. While we also retain in our portfolio a portion of the long-term, fixed-rate one- to four-family residential mortgage loans that we originate, we also sell a portion of such loans into the secondary mortgage market for interest rate risk management purposes. We currently retain the servicing rights on all loans that we sell. Our revenues are derived primarily from interest on loans and investment securities. We also generate revenues from fees and service charges, as well as from commissions on the sale of investment, tax preparation and insurance products offered by our subsidiary, Beacon Comprehensive Services, Inc. Our primary sources of funds are deposits, principal and interest payments on securities and loans, and borrowings. 3 Market Area We conduct operations from our corporate headquarters and six retail branch offices located in New York, Massachusetts and Tennessee. Our original office facility was located in East Syracuse, New York, which was formerly home to the headquarters of Carrier Corporation, a large industrial company specializing in heating and air conditioning equipment, which was our original sponsor company while operating as a credit union. Two of the Tennessee branches are located in central Tennessee, one in Smyrna, a suburb of Nashville, and one in Smartt, a small town outside of McMinnville, Tennessee. Two of our offices are the former offices of the Marcy Federal Credit Union, which was acquired in late 2006 and which is located in the Rome, New York area. We operate a network of 10 free-standing ATMs in Onondaga and contiguous counties in New York and one ATM in Tennessee. We are also a member of the Allpoint network, which provides our customers surcharge-free access to over 43,000 ATMs worldwide and we currently have an agreement with a Central New York convenient store, providing members access to several surcharge-free ATMs.Our branch offices serve diverse market areas with different employment and economic characteristics. Altogether, our office network provides us access to a relatively large population base for our products and services. Our primary market area consists of the five counties in which we have our offices — Onondaga and Oneida Counties, New York, Middlesex County, Massachusetts, Rutherford and Warren Counties, Tennessee, and to a lesser extent contiguous counties. The five counties had a total population of approximately 2.7 million in 2010. Our corporate and branch offices in Onondaga County, New York are located in the Syracuse metropolitan area. Onondaga County had a 2010 population of approximately 456,000, a median household income in 2010 of approximately $53,000, and a December 2011 unemployment rate of 7.3%. Our Rome, New York offices are located in Oneida County, directly east of Onondaga County. Oneida County had a 2010 population of approximately 232,000, a median household income in 2010 of approximately $47,000 and a December 2011 unemployment rate of 7.9%. Onondaga County and Oneida County are both older, slow growth counties with urban populations in the larger cities (Syracuse, Rome and Utica, New York), and extensive rural areas. Population growth in Onondaga and Oneida Counties was (0.47)% and (1.34)%, respectively, during the 2000 to 2010 period. While traditionally manufacturing based, these two counties have experienced manufacturing job losses and a slow diversification of their economies over the past several decades. The largest employers in Onondaga County include Upstate University Health System, Syracuse University, Wegmans Food Markets, Inc. and St. Joseph’s Hospital Health Center. Currently, the largest private employer in Oneida County is the Turning Stone Casino Resort, which is a gambling enterprise of the Oneida Indian Nation of New York. Our Chelmsford, Massachusetts office is located in Middlesex County, Massachusetts, which is near Boston. Middlesex County had a 2010 population of approximately 1,502,000, a median household income in 2010 of approximately $84,000, and a December 2011 unemployment rate of 5.1%. Population growth in Middlesex County was 2.5% from 2000 to 2010. Middlesex County contains a relatively large, diversified economy, with higher incomes and educational characteristics typical of the Boston metropolitan area. Our Smyrna, Tennessee office is located within the Nashville metropolitan area in Rutherford County. Rutherford County had a 2010 population of approximately 266,000, a median household income in 2010 of approximately $63,000, and a December 2011 unemployment rate of 6.7%. Rutherford County had population growth of 46.4% from 2000 to 2010. The largest employers in Rutherford County include Nissan North American, Inc., Rutherford County Government, Middle Tennessee State University, Bridgestone/Firestone Inc., Ingram Book Company and the State Farm Insurance Company. Our office in Smartt, Tennessee, is located in Warren County, which is approximately 50 miles southeast of Smyrna. Warren County had a 2010 population of approximately 40,000, a median household income in 2010 of approximately $38,000, and a December 2011 unemployment rate of 9.6%. Population growth in Warren County was 4.8% from 2000 to 2010. Warren County is a rural market area with a single population center of McMinnville. This market area has a small overall population base, and a large manufacturing component. The largest employer in Warren County is Bridgestone, a tire manufacturer in the central Tennessee region. Warren County also has a large employment base in the nursery and related industries. 4 Competition We face strong competition from other savings institutions, commercial banks, credit unions and finance companies in originating real estate and consumer loans and in attracting deposits. We attract deposits through our branch office system. Competition for deposits is principally from other savings institutions, commercial banks and credit unions located in our market areas, as well as mutual funds, internet banking and other alternative investments. We compete for these deposits by offering superior service and a variety of deposit accounts at competitive rates. Based on branch deposit data provided by the Federal Deposit Insurance Corporation (“FDIC”), at June 30, 2011, our share of deposits was 4.16% in Warren County, Tennessee and 5.38% in Onondaga County, New York. Our market share was less than 3.0% in all other counties in our market areas. Lending Activities Our principal lending activity is the origination of real estate mortgage loans to purchase or refinance one- to four-family residential real estate. We also originate a significant number of indirect automobile loans and other consumer loans, along with commercial business loans, commercial real estate loans, multi-family real estate mortgage loans and home equity loans. At December 31, 2011, one- to four-family residential mortgage loans totaled $185.5 million, or 23.5% of our loan portfolio, consumer loans totaled $160.2 million, or 20.3% of our loan portfolio, home equity loans totaled $128.4 million, or 16.3% of our loan portfolio, commercial business loans totaled $82.4 million, or 10.5% of our loan portfolio, commercial real estate loans totaled $182.9 million, or 23.2% of our loan portfolio, construction loans totaled $13.0 million, or 1.7% of our loan portfolio, and multi-family real estate mortgage loans totaled $35.8 million, or 4.5% of our loan portfolio. 5 Loan Portfolio Composition. The following table sets forth the composition of our loan portfolio, excluding loans held for sale, by type of loan at the dates indicated. At December 31, Amount Percent Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One- to four-family residential $ % $ % $ % Multi-family Commercial Construction Commercial business loans Home equity Consumer loans Total loans $ % $ % $ % Other items: Net deferred loan costs Allowance for loan losses ) ) ) Total loans, net $ $ $ At December 31, Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One- to four-family residential $ % $ % Multi-family Commercial Construction Commercial business loans Home equity Consumer loans Total loans $ % $ % Other items: Net deferred loan costs Allowance for loan losses ) ) Total loans, net $ $ 6 Loan Portfolio Maturities and Yields. The following table summarizes the scheduled repayments of our loan portfolio at December 31, 2011. Demand loans, loans having no stated repayment schedule or maturity, and overdraft loans are reported as being due in one year or less. Commercial Mortgage Loans One- to Four-Family Residential Mortgage
